     Case 2:20-cv-00715-JAD-VCF Document 15 Filed 05/27/20 Page 1 of 3



 1    JEREMY J. THOMPSON
      Nevada Bar No. 12503
 2    CLARK HILL PLLC
 3    3800 Howard Hughes Parkway, Suite 500
      Las Vegas, NV 89169
 4    Tel: (702) 862-8300
      Fax: (702) 862-8400
 5    Email: jthompson@clarkhill.com
      Attorney for Defendant
 6    Equifax Information Services LLC
 7

 8                                    UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEVADA
 9
     JAAZAREE EYLE an individual,        )
10                                       )                 Case No. 2:20-cv-00715-JAD-VCF
                                         )
11                         Plaintiff,    )
                                         )
12   vs.                                 )                 STIPULATION AND ORDER TO
                                         )                 EXTEND THE TIME FOR
13   EQUIFAX INFORMATION SERVICES, LLC; ))                 DEFENDANT, EQUIFAX
     TRANS UNION, LLC; EXPERIAN                            INFORMATION SERVICES, LLC TO
14                                       )                 FILE A RESPONSIVE PLEADING TO
     INFORMATION SOLUTIONS, INC.; DUVERA )
     BILLING SERVICES, LLC d/b/a DUVERA  )                 PLAINTIFF’S COMPLAINT
15
     FINANCIAL; AARON AGENCY, INC.;      )
                                         )                 (FIRST REQUEST)
16   ALLIED COLLECTION SERVICES, INC.    )
                                         )
17                         Defendants.   )
18
             IT IS HEREBY STIPULATED AND AGREED by and between Plaintiff JAAZAREE
19
     ELYE      (“Plaintiff”),     and    Defendant,   EQUIFAX   INFORMATION       SERVICES,     LLC
20
     (“EQUIFAX”), as follows:
21
             WHEREAS, Defendant Equifax Information Services LLC (“Equifax”) has requested an
22
     extension of time to answer, move or otherwise respond to the Complaint in this matter, to which
23
     Plaintiff has no opposition.
24
             IT IS HEREBY STIPULATED AND AGREED Accordingly, pursuant to LR IA 6-2, to by
25
     and among counsel, that EQUIFAX’s time to answer, move or otherwise respond to Plaintiff’s
26
     Complaint in this action is hereby extended up to and including June 29, 2020.
27
     ///
28



     ClarkHill\95782\337215\223905190.v1-5/26/20
     Case 2:20-cv-00715-JAD-VCF Document 15 Filed 05/27/20 Page 2 of 3



 1           This stipulation is filed in good faith and not intended to cause delay.

 2           IT IS SO STIPULATED.

 3
      DATED this 26th day of May, 2020                   DATED this 26th day of May, 2020
 4
                                                         No opposition
 5
      CLARK HILL PLLC                                    THE LAW OFFICES OF ROBERT M. TZALL
 6
      By: //s// Jeremy J. Thompson                       //s//_Robert M. Tzall
 7    Jeremy J. Thompson                                 Robert M. Tzall, Esq.
      Nevada Bar No. 12503                               Nevada Bar No. 13412
 8    3800 Howard Hughes Pkwy, Suite 500                 THE LAW OFFICES OF ROBERT M TZALL
      Las Vegas, NV 89169                                2551 North Green Valley Parkway
 9    Tel: (702) 862-8300                                Suite 303, Building C
      Fax: (702) 862-8400                                Henderson, NV 89014
10    Email: jthompson@clarkhill.com                     Phone: (702) 666-0233
      Attorneys for Defendant Equifax                    Email: office@tzalllegal.com
11    Information Services LLC                           Attorneys for Plaintiff
12

13

14

15
                                                   “IT IS SO ORDERED:
16

17

18
                                                                __________________________
19                                                              United States Magistrate Judge

20                                                              DATED this 27th day of May, 2020.
21

22

23

24

25

26

27

28

                                                          -2-
     ClarkHill\95782\337215\223905190.v1-5/26/20
     Case 2:20-cv-00715-JAD-VCF Document 15
                                         14 Filed 05/27/20
                                                  05/26/20 Page 3 of 3



 1                                         CERTIFICATE OF SERVICE
 2
                  I hereby certify that a true and exact copy of the foregoing STIPULATION AND
 3
     [PROPOSED] ORDER TO EXTEND THE TIME FOR DEFENDANT, EQUIFAX
 4
     INFORMATION SERVICES, LLC TO FILE A RESPONSIVE PLEADING TO
 5
     PLAINTIFF’S COMPLAINT (FIRST REQUEST) has been served this 26th day of May, 2020,
 6
     via the Court’s CM/ECF system which will send notification to all counsel of record.
 7

 8

 9                                                 By: //s// Phyllis L. Cameron______________
                                                   An employee of Clark Hill, PLLC
10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28

                                                    -3-
     ClarkHill\95782\337215\223905190.v1-5/26/20
